Kruse, J. (concurring) :
I think that the question whether the bell was rung on this engine which struck the plaintiff, as well as the contributory negligence of the plaintiff, was for the jury under the case of McDonald v. Metropolitan Street R. Co. (167 N. Y. 66), but it may well be that their finding is against the weight of evidence.
The serious question in the case, as I view it, is the defendant’s negligence. It seems to have been predicated upon the failure to warn the plaintiff of the approaching engine. The plaintiff was at work at a street crossing. Section 421 of the Penal Code requires the engineer to ring the bell or sound the whistle upon his locomotive when approaching certain road or street crossings, or cause the same to be rung or sounded at least eighty rods from the crossing, and to continue ringing the bell or sounding the whistle at intervals until the locpmotive and the train have passed the crossing. A failure by the engineer to comply with the statute makes him guilty of a misdemeanor. Such was the duty of the engineer on this locomotive, assuming that the statute applies. But if not, the jury were warranted in finding that reasonable care upon his part required' him to give warning irrespective of the statute.
A compliance by the engineer with this statute, if it applies to this case, Would have given the' plaintiff ample warning, but the plaintiff contends the statute was not complied with. The question is, therefore, presented as to whether the failure upon the- part of the engineer to ring the bell or sound the whistle was such an act of negligence as is chargeable to the defendant and, for the consequences of which it is liable to the plaintiff; or whether the plaintiff and the engineer were fellow-servants within the rule which exonerates the master from the consequences of a,negligent act done or suffered by one through which the other is injured. The latter was held in Coon v. Syracuse & Utica R. R. Co. (5 N. Y. 492) and to the same effect is the case of McDonald v. N. Y. C. & H. R. R. R. Co. (63 Hun, 587). If this view is correct, it leads to the same result as the conclusion of Mr. Justice Nash, and in any event-the judgment should be reversed and a new trial ordered.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide event. .